DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on October 20th, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,297,575 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment filed on October 20th, 2020 has been acknowledged.  By this amendment, claims 21, 33, 34, 36, and 38 have been amended, claims 1-20 have been cancelled, and claims 39 and 40 have been newly added.  Accordingly, claims 21-40 are pending in the present application in which claims 21, 34, and 38 are in independent form.
Applicant’s amendment to claims 21, 33, 34, 36, and 38 have obviated the 112(b) rejection indicated in the previous office action.  The terminal disclaimer filed on October 20th, 2020 had obviated the non-statutory double patenting rejection over U.S. Patent No. 10,297,575 indicated in the previous office action.  Applicant’s amendment to the title has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Philip Henry Sheridan on January 12th, 2021.
The application has been amended as follows:
In the claims:
Please cancel dependent claims 22, 26, and 40.
Please change entire independent claim 21 to --An electronic device comprising:
a lower substrate (LS) comprising a top LS side, a bottom LS side, and a lateral LS side between the top LS side and the bottom LS side;
a semiconductor die comprising a top die side, a bottom die side coupled to the top LS side, and a lateral die side between the top die side and the bottom die side;
a first conductive interconnection structure between the semiconductor die and the lower substrate and electrically connecting the semiconductor die to the lower substrate;
an adhesive comprising a top adhesive side, a bottom adhesive side adhered to the top die side, and a lateral adhesive side between the top adhesive side and the bottom adhesive side; 
an upper substrate (US) comprising a top US side, a bottom US side adhered to the top adhesive side, and a lateral US side between the top US side and the bottom US side;
a substrate-to-substrate (S2S) interconnection structure that extends between the top LS side and the bottom US side, where the S2S interconnection structure comprises a solder portion and a non-solder metal portion, wherein the non-solder metal portion 
a first encapsulating material of a single continuous material that covers the top LS side, the lateral die side, and the lateral adhesive side, where the first encapsulating material comprises a first top planar surface that is coplanar with the top adhesive side.--.
In dependent claim 23, line 1, please replace “The electronic device of claim 22” with --The electronic device of claim 21--.
In dependent claim 27, line 3, please replace “die” with --semiconductor die--.
Please change entire independent claim 38 to --A method of manufacturing an electronic device, the method comprising:
providing a lower substrate (LS) comprising a top LS side, a bottom LS side, and a lateral LS side between the top LS side and the bottom LS side;
providing a semiconductor die comprising a top die side, a bottom die side coupled to the top LS side, and a lateral die side between the top die side and the bottom die side;
providing a first conductive interconnection structure between the semiconductor die and the lower substrate and electrically connecting the semiconductor die to the lower substrate;
providing an adhesive comprising a top adhesive side, a bottom adhesive side adhered to the top die side, and a lateral adhesive side between the top adhesive side and the bottom adhesive side; 

providing a substrate-to-substrate (S2S) interconnection structure that extends between the top LS side and the bottom US side, where the S2S interconnection structure comprises  a solder portion and a non-solder metal portion; and
providing a first encapsulating material of a single continuous material that covers the top LS side, the lateral die side, the lateral adhesive side, and a portion of the bottom adhesive side, where the first encapsulating material comprises a first top planar surface that is coplanar with the top adhesive side.--.
				Allowable Subject Matter
Claims 21, 23-25, and 27-39 are allowed over prior art of record.
  				Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on October 20th, 2020 (see Applicant’s arguments in the remarks on page 11, line 4 to page 19, line 10), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a substrate-to-substrate (S2S) interconnection structure that extends between the top LS side and the bottom US side, where the S2S interconnection structure comprises a solder portion and a non-solder metal portion, wherein the non-solder metal portion comprises copper, and wherein at least part of the non-solder metal portion is positioned directly lateral of the semiconductor die”, as recited in independent claim 21, “a first encapsulating 
Claims 23-25, 27-33, 35-37, and 39 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892